Pjsb Curiam,
This was a bill in equity to enjoin and restrain the defendant, his agents, servants and employees from engaging in or continuing the same business as that conducted by the plaintiff within the city of Pittsburg, and county of Allegheny, Pennsylvania, contrary to his agreement. The bill was served on the defendant on February 2, 1900; the answer to it was filed on March 18, and the replication was filed on the 19th. On May 28, the case being on the equity list was taken up for trial. The testimony presented by the contending parties and the arguments made by counsel were carefully considered by the learned judge presiding at the trial, and his findings of fact and conclusions of law were filed on July 14,1900. In accordance with the facts as found and the conclusions arrived at, he entered a decree enjoining and restraining the defendant, his agents, servants and employees in conformity with the provisions in the plaintiff’s bill. In his findings of fact and conclusions of law we concur, and on his opinion including them, we affirm the decree as aforesaid.
Decree affirmed and costs of suit to be paid by the appellant.